Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Michael Weaks and/or All Occupants,                    Appeal from the County Court at Law No. 1
 Appellant                                              of Hunt County, Texas (Tr. Ct. No.
                                                        CC1400136).        Memorandum Opinion
 No. 06-14-00108-CV         v.                          delivered by Justice Moseley, Chief Justice
                                                        Morriss and Justice Burgess participating.
 First Horizon Home Loans, a Division of
 First Tennessee Bank National Association,
 Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED APRIL 7, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk